DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Claim Status
Claims 1, 3-4, 6-12, 15-17, and 19-21 are pending. Claims 2, 5, 13-14, 18, and 22-23 have been canceled. Claims 1, 6-8, 12, and 16 have been amended.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor system and controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terminology “sensor system” is not supported by the originally filed disclosure.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-12, 15-17, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendments to claims 1, 12 and 16 are not supported by the originally filed disclosure. The specification has very vague mention of a sensor, and is silent to a sensor system completely. Page 14, lines 7-11 passively discloses sensors, not a sensor system, and that the sensors may detect debris via pressure. Page 14, lines 12-15 further discloses that element 472, which is a flexible membrane, may act as a sensor. Therefore, the limitation is unclear and not consistent with what is actually 
By virtue of dependency, claims 3-4, 6-11, 15, 17, and 19-21 are also rejected. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-12, 15-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 16 recite a sensor system which is not defined by the claims. These limitations regarding the sensor system are unclear and indefinite as the claims fail to define what structure encompasses the claimed sensor system. The claims also 
By virtue of dependency, claims 3-4, 6-11, 15, 17, and 19-21 are also rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” in view of Warwick (US 6,241,485 B1). 
Regarding Claim 1: Booth teaches an expansion valve (10) comprising: a valve body (12) that defines a longitudinal cavity (conduit 22) that extends therethrough and tapers from an inlet opening (first port 20, see Column 2, lines 51-54) defined by an inlet end (end of first 20) of the valve body (12) towards a constricting point (at 24) and tapers from an outlet opening (opposite 20) defined by an outlet end (end of 20) of the valve body (12) towards the constricting point (at 24), the constricting point (at 24) being disposed between the inlet opening (first port 20) defined by the inlet end (first end of 20) and the outlet opening (second port 20, see Column 2, lines 51-54) defined by the outlet end (end of 20), the valve body (12) further comprising:
a first elongate member (bottom flange of 24 that connects to 30) fixedly coupled to an inner surface (lower end of 12 with point 24) of the valve body (12), the first elongate member (bottom flange of 24 that connects to 30) comprising a base (flat end that connect to 24) and a first curved segment (curve of 24) that protrudes from the base (flat end that connect to 24); and 
a second elongate member (16) comprising a flexible membrane (diaphragm) that is adjustable to change a cross sectional area (see open in Figure 2 and closed in Figure 3) of the longitudinal cavity (conduit 22) at the constricting point (at 24) to control a flow of a refrigerant through the longitudinal cavity (conduit 22), wherein at least a 
Booth fails to teach a sensor system configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body; a controller in communication with the sensor system and the actuator, wherein, in response to a determination that the differential pressure is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the longitudinal cavity, the controller is configured to output a control signal to the actuator to adjust a position of the second elongate member to expand the constricting point and allow the debris to flow past the constricting point and through the longitudinal cavity. 
Warwick teaches a sensor system (81) configured to determine a differential pressure (Column 8, lines 51-55, Column 10, lines 12-51) between refrigerant flowing proximate an inlet (51) of a valve body (50, 60) and refrigerant flowing proximate an outlet (52) of the valve body (50,60); a controller (100) in communication with the sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sensor system configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body; a controller in communication with the sensor system and the actuator, wherein, in response to a determination that the differential pressure is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the longitudinal cavity, the controller is configured to output a control signal to the actuator to adjust a position of the second elongate member to expand the constricting point and allow the debris to flow past the constricting point and through the longitudinal cavity to the structure of Booth as taught by Warwick in order to advantageously use a pressure sensing device to control a pinch valve to open to clear any obstruction (see Warwick, Column 4, lines 22-26). 
Regarding Claim 4: Booth further teaches wherein the valve body (12) is configured as a converging-diverging nozzle (see Figure 2).
Regarding Claim 6: Booth further teaches wherein at least a portion of the second elongate member (16) is disposed on a curved driving block (94 having 98) and 
Regarding Claim 7: Booth teaches wherein the second elongate member (16) is adjustable between a default position (Figure 2 open) and a constricting position (Figure 3 closed) by application of the external force thereto (Column 5, lines 1-8),
wherein in the default position (Figure 2) the second elongate member (16) and the first elongate member (bottom flange of 24 that connects to 30) are separated at the constricting point (see Figure 2) of the longitudinal cavity (22) by a first distance and in the constricting position (at 24) the second elongate member (16) and the first elongate member (bottom flange of 24 that connects to 30) are separated at the constricting point (at 24) of the longitudinal cavity (22) by a second distance (during closing before complete closure), and wherein the first distance (open) is greater than the second distance (close).
Regarding Claim 8: Booth teaches wherein the first elongate member (bottom flange of 24 that connects to 30) is fixedly coupled to the valve body (upper housing of 12 at 16), and wherein the flexible membrane (16) is fixedly coupled to the valve body (upper housing of 12 at 16) at the ends (see where 16 connects to the upper ends of 20) thereof such that a portion of the flexible membrane (16) is disposed on a curved driving block (94 having 98) while the ends of the flexible membrane are fixedly coupled to the valve body (see Figure 2).
Regarding Claim 9: Booth further teaches wherein the actuator (Column 2, lines 64-67, having the actuator made up of the elements in stem assembly 34) further comprises a driving assembly (94 and 90) that is removably coupled to the actuator (stem assembly 34 having elements 90 and 96), and wherein the driving assembly comprises a driving pin (96) and a curved driving block (94 having 98) that is coupled to the driving pin (see Figure 2).
Regarding Claim 12: Booth teaches a metering device (10) comprising: a valve body (12) that is defining a refrigerant flow path (path in 22) and configured as a converging-diverging nozzle (see Figure 2) such that the valve body (12) tapers from an inlet (first port 20) of the valve body (12) towards a throat (at 24) and tapers from an outlet (at second 20, Column 2, lines 51-54) of the valve body (12) towards the throat (24), the throat (24) disposed between the inlet and the outlet (Column 2, lines 51-54), the valve body (12) comprising:
a first elongate member (bottom flange of 24 that connects to 30) fixedly coupled to an inner surface (at lower end of 12 with point 24) of the valve body (12), the first elongate member comprising a base and a first curved segment (curve of 24) that protrudes from the base (see Figure 2); and 
a second elongate member (16) comprising a flexible membrane (diaphragm) that is adjustable to throttle the throat (at point 24) and control a flow of a refrigerant through the refrigerant flow path (within conduit 22), at least a portion of the second elongate member (16) defining a second curved segment (bend at 16), wherein the first elongate member (bottom flange of 24 that connects to 30) and the second elongate member (16) are disposed opposite to each other (see Figure 2) in the valve body (12) 
Booth fails to teach a sensor system configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body; an actuator that is removably coupled to the second elongate member to apply an external force thereto to throttle the throat; and a controller in communication with the sensor system and the actuator, wherein, in response to a determination that the differential pressure is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the throat, the controller is configured to output a control signal to the actuator to expand the throat to allow the debris to flow past the throat and through the refrigerant flow path.
Warwick teaches a sensor system (81) configured to determine a differential pressure (Column 8, lines 51-55, Column 10, lines 12-51) between refrigerant flowing proximate an inlet (51) of a valve body (50, 60) and refrigerant flowing proximate an outlet (52) of the valve body (50,60); an actuator (72) that is removably coupled to a second elongate member (56) to apply an external force thereto to throttle a throat (see Figure 2); and a controller (100) in communication with the sensor system (81) and the actuator (72), wherein, in response to a determination that the differential pressure is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the throat (Column 11, lines 24-56), the controller (100) is configured 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sensor system configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body; an actuator that is removably coupled to the second elongate member to apply an external force thereto to throttle the throat; and a controller in communication with the sensor system and the actuator, wherein, in response to a determination that the differential pressure is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the throat, the controller is configured to output a control signal to the actuator to expand the throat to allow the debris to flow past the throat and through the refrigerant flow path to the structure of Booth as taught by Warwick in order to advantageously use a pressure sensing device to control a pinch valve to open to clear any obstruction (see Warwick, Column 4, lines 22-26). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” in view of Warwick (US 6,241,485 B1), as applied to claim 1 above, and further in view of Campbell (4,322,054). 
Regarding Claim 3: Booth modified supra fails to teach wherein the flexible membrane is a silicone membrane.
Campbell teaches a flexible membrane is a silicone membrane (Column 5, lines 26-41).
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” in view of Warwick (US 6,241,485 B1), as applied to claim 9 above, and further in view of Tischer (5,083,745).
Regarding Claim 10: Booth further teaches wherein the actuator (Column 2, lines 64-67, having the actuator made up of the elements in stem assembly 34) is disposed in a housing (36) that is removably coupled to a valve housing (14) that houses the valve body (12), wherein the curved driving block (94 and 98) is disposed in the valve housing (14) and coupled to the second elongate member (16), and wherein the driving pin (96) extends from the valve housing (14) to the housing (36), the driving pin (96) being coupled to the curved driving block (94 and 98) at one end and to the actuator (Column 2, lines 64-67, having the actuator made up of the elements in stem assembly 34) at an opposite end (see Figure 2).
Booth modified supra fails to teach that the actuator housing is an electronics housing. 
Tischer teaches that an actuator housing (52 within 32) is an electronics housing for an actuator (motor 50 in 52 within 32). 
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” and Warwick (US 6,241,485 B1), as applied to claim 9 above, and further in view of Iwaki et al. (US 2006/0213208 A1), hereafter referred to as “Iwaki.”
Regarding Claim 11: Booth modified supra fails to teach wherein the actuator is a servomotor.
Iwaki teaches an actuator is a servomotor (paragraph [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the actuator is a servomotor to the structure of Booth modified supra as taught by Iwaki in order to advantageously provide the ability to choose from common well known automation options for opening and closing a valve (see Iwaki, paragraph [0101]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” and Warwick (US 6,241,485 B1), as applied to claim 12 above, and further in view of Johnson (US 2002/0027212 A1). 
Regarding Claim 15: Booth modified supra fails to teach wherein the actuator further comprises a solenoid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the actuator further comprises a solenoid to the structure of Booth modified supra as taught by Johnson in order to advantageously provide the ability to choose from common well known control mechanisms that are suitable for repeated opening and closing of valves (see Johnson, paragraph [0020], lines 1-8). 
Claims 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al. (4,878,355), hereafter referred to as “Beckey,” and Booth et al. (5,609,185), hereafter referred to as “Booth,” and Warwick (US 6,241,485 B1).
Regarding Claim 16: Beckey teaches a temperature control system (see Figure 1) comprising: an expansion valve (12) that is coupled to a condenser unit (8) of the temperature control system (see Figure 1) at an inlet of the expansion valve (via line 10) and to an evaporator unit (2) at an outlet of the expansion valve (via line 14). 
Beckey fails to teach wherein the expansion valve comprises: a valve body that defines a longitudinal cavity that extends therethrough and tapers from an inlet opening defined by the inlet of the expansion valve towards a constricting point and tapers from an outlet opening defined by the outlet of the expansion valve towards the  constricting point, the constricting point being disposed between the inlet opening and the outlet opening;
a first elongate member fixedly coupled to an inner surface of the valve body, the first elongate member comprising a base and a first curved segment that protrudes from 
a sensor system configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body;
and an actuator that is disposed external to the longitudinal cavity and is removably coupled to the second elongate member to apply an external force thereto to throttle the longitudinal cavity at the constricting point; and 
a controller in communication with the sensor system and the actuator; wherein, in response to a determination that the differential pressure is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the longitudinal cavity, the controller is configured to output a control signal to the actuator to adjust a position of the second elongate member to expand the constricting point and allow the debris to flow past the constricting point and through the longitudinal cavity.
Booth teaches a valve body (12) that defines a longitudinal cavity (22) that extends therethrough and tapers from an inlet opening (at first port 20) defined by the inlet of a valve (10) towards a constricting point (at 24) and tapers from an outlet 
a first elongate member (bottom flange of 24 that connects to 30) fixedly coupled to an inner surface of the valve body (lower end of 12 with point 24), the first elongate member comprising a base (flat end that connect to 24) and a first curved segment (at 24) that protrudes from the base (see Figure 2); and a second elongate member (16) comprising a flexible membrane (diaphragm 16) that is adjustable to change a cross sectional area of the longitudinal cavity (22) at the constricting point (22) to control a flow of a refrigerant through the longitudinal cavity (see opened in Figure 2 and closed in Figure 3), at least a portion of the second elongate member (16) defining a second curved segment (see Figure 2), wherein the first elongate member (bottom flange of 24 that connects to 30) and the second elongate member (16) are disposed opposite to each other in the valve body (12) such that the first curved segment (curve of 24) and the second curved segment (curve at 16) face each other to define the constricting point (at 24) of the longitudinal cavity (22); 
and an actuator (Column 2, lines 64-67, having the actuator made up of the elements in stem assembly 34) that is disposed external (see Figures 2-3) to the longitudinal cavity (22) and is removably coupled to the second elongate member (16) to apply an external force thereto to throttle (via 94 having 98) the longitudinal cavity (22) at the constricting point (at 24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve limitations listed above to 
Warwick teaches a sensor system (81) configured to determine a differential pressure (Column 8, lines 51-55, Column 10, lines 12-51) between refrigerant flowing proximate an inlet (51) of a valve body (50, 60) and refrigerant flowing proximate an outlet (52) of the valve body (50,60); a controller (100) in communication with the sensor system (81) and an actuator (72); wherein, in response to a determination that the differential pressure is indicative of a presence of debris that is at least partially obstructing the flow (Column 11, lines 24-56) of the refrigerant through a longitudinal cavity (32), the controller (100) is configured to output a control signal to the actuator (72) to adjust a position of a second elongate member (56) to expand a constricting point and allow the debris to flow past the constricting point and through the longitudinal cavity (Column 11, lines 24-56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sensor system configured to determine a differential pressure between refrigerant flowing proximate an inlet of the valve body and refrigerant flowing proximate an outlet of the valve body; a controller in communication with the sensor system and the actuator; wherein, in response to a determination that the differential pressure is indicative of a presence of debris that is at least partially obstructing the flow of the refrigerant through the longitudinal cavity, the controller is configured to output a control signal to the actuator to adjust a position of the second elongate member to expand the constricting point and allow the debris to 

Regarding Claim 17: Beckey modified supra further teaches wherein the temperature control system (Figure 1) comprises a heating, ventilating, air-conditioning, and refrigeration (HVACR) system (Column 2, lines 13-26).
Regarding Claim 20:  Beckey modified supra further teaches wherein the valve body (12 of Booth) is configured as a converging-diverging nozzle (see Figure 2 of Booth).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beckey et al. (4,878,355), hereafter referred to as “Beckey,” and Booth et al. (5,609,185), hereafter referred to as “Booth,” and Warwick (US 6,241,485 B1), as applied in claim 16 above, and further in view of Johnson (US 2002/0027212 A1). 
Regarding Claim 19: Beckey modified supra wherein the actuator further comprises a stepper motor.
Johnson teaches an actuator further comprises a stepper motor (paragraph [0020], lines 1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the actuator further comprises a stepper motor to the structure of Beckey modified supra as taught by Johnson in order to advantageously provide the ability to choose from common well . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (5,609,185), hereafter referred to as “Booth,” and Warwick (US 6,241,485 B1), as applied to claim 1 above, and further in view of Beckey et al. (4,878,355), hereafter referred to as “Beckey.”
Regarding Claim 21: Booth modified supra fails to teach the actuator being further configured to receive a control signal from a controller to cause the actuator to apply the external force to the second elongate member to throttle the longitudinal cavity at the constricting point, the control signal being based on a superheat characteristic of the refrigerant.
Beckey teaches an actuator (electronic component of valve 12) being further configured to receive a control signal from a controller (28) to cause an actuator (Column 3, lines 17-27) to apply an external force (open or close the valve 12) to throttle a longitudinal cavity (pipe 14) at a constricting point (at 12), the control signal being based on a superheat characteristic of a refrigerant (see 30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the actuator being further configured to receive a control signal from a controller to cause the actuator to apply the external force to the second elongate member to throttle the longitudinal cavity at the constricting point, the control signal being based on a superheat characteristic of the refrigerant to the structure of Booth modified supra as taught by Beckey in order to . 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-12, 15-17, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Freeman (2,994,337).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763